EXHIBIT 16.1 RBSM LLP Accountants and Advisors 5 West 37th Street 9th Floor New York, NY 10018 212.868.3669 212.868.3498/Fax January 5, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by Debt Resolve, Inc. (copy attached), which we understand will be filed with the Commission, pursuant to Item 4.01 of Form 8-K, as part of Debt Resolve, Inc.'s Form 8-K report dated January 6, 2012.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, RBSM LLP 1 RBSM LP Accountants and Advisors 5 West 37 th Street 9 th Floor New York, NY 10018 212.868.3669 212.868.3498/Fax January 5, 2012 Members of the Audit Committee Debt Resolve, Inc. 150 White Plains Rd. Suite 108 Tarrytown, NY 10591 Gentlemen: The purpose of this letter is to confirm the client-auditor relationship between Debt Resolve, Inc. (Commission File Number 1-33110) and RBSM LLP has ceased. Sincerely, RBSM LLP George L. Riggs, III, CPA cc: Office of the Chief Accountant Securities and Exchange Commission treet, North East Washington, D.C. 20549 New York, NY Washington, DC Mumbai, India Member of Russell Bedford International with affiliated offices worldwide 2
